758 F.2d 652
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHRISTOPER HARRIS, PETITIONER-APPELLANT,v.ARNOLD R. JAGO, RESPONDENT-APPELLEE.
NO. 84-3353
United States Court of Appeals, Sixth Circuit.
2/22/85

ORDER
BEFORE: LIVELY, Chief Judge; ENGEL, Circuit Judge; and PECK, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 28 U.S.C. Sec. 2254, petitioner challenges the constitutionality of an aggravated burglary conviction.  Specifically, he contends evidence was introduced against him in contravention of the fourth amendment in the course of his trial for aggravated burglary.  The court below denied issuance of a writ of habeas corpus and issued a certificate of probable cause.  This appeal followed.


3
Upon consideration, we agree with the disposition of this case by the district court.  Petitioner may not obtain federal habeas review of these fourth amendment claims for he was afforded a full, fair opportunity to litigate them in Ohio state courts.  Stone v. Powell, 428 U.S. 465 (1976); Riley v. Gray, 674 F.2d 522 (6th Cir.), cert. denied, 459 U.S. 948 (1982).  The judgment is affirmed for the reasons set forth in the opinion of the district court on review.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the district court be and it hereby is affirmed.